EXHIBIT 10.49

Salix Pharmaceuticals

2006 Board of Directors Compensation Structure

 

     John
Chappell    Thomas
D’Alonzo    Richard
Franco    William
Keane    William
Harral, III

Annual Fees:

              

Annual Retainer

   $ 75,000    $ 20,000    $ 20,000    $ 20,000    $ 20,000

Audit Committee Chair

     —        —        —        6,000      —  

Audit Committee Member

     —        6,000      6,000      6,000      6,000

Compensation Committee Chair

     —        6,000      —        —        —  

Nominating/Governance Committee Chair

     —        —        6,000      —        —                                   
 

Total Annual Fees

   $ 75,000    $ 32,000    $ 32,000    $ 32,000    $ 26,000                     
             

Amount due Quarterly

   $ 18,750    $ 8,000    $ 8,000      8,000    $ 6,500                        
          

Daily Board of Director’s Meeting Fees:

Face-to-face meeting—$2,000 per day

Telephonic meeting—$1,000 per call

Audit committee meeting—$500 per meeting